Citation Nr: 1111841	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-29 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an earlier effective date for the establishment of the Veteran's spouse as a dependent for compensation purposes.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from November 1967 to March 1988.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2008 decision by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran asserts that he is entitled to an earlier effective date for the establishment of the Veteran's spouse as a dependent for compensation purposes.   The Veteran had been married to his former spouse until July 7, 1997, at which time the marriage was terminated by divorce.  He then married his current spouse on July 9, 1997.  He asserts that his current spouse should have been added as a dependent spouse effective as of the date of his marriage on July 9, 1997.

On December 7, 2001, the RO received a Declaration Of Status Of Dependents (VA Form 21-0538) in which his current spouse was identified and the date of marriage was noted to be July 9, 1997.  The RO has established January 1, 2002 (the first day of the month following notification of a change in the status of dependents), as the appropriate effective date for the designation of the Veteran's current spouse as a dependent for compensation purposes.

In support of his claim for an earlier effective date, in September 2009, the Veteran submitted a copy of a Request For Change Of Program Or Place Of Training (VA Form 22-1995) which listed the Veteran's current spouse as his spouse.  This document was submitted along with a VA Form 21-0538 in which he indicated that his marriage with his prior spouse ended in divorce on July 7, 1997, and that his marriage with his current spouse took place on July 9, 1997.  The Veteran also submitted copies a Florida Marriage Record showing his marriage to his current spouse on July 9, 1997, and his divorce from his prior spouse on July 7, 1997.  He also included a copy of the Final Judgment of Dissolution of Marriage dated July 7, 1997.  Each of the foregoing documents are date stamped as having been received by "FA/VA Warrington" on August 14, 1997.

The Veteran asserts that the foregoing documents, apparently submitted to the Pensacola Junior College in August 1997, constituted notice to VA as to the current status of his dependents.  The foregoing additional evidence, however, was received by the Board in September 2009, subsequent to the issuance of the February 2009 Statement of the Case and transfer of the claims file to the Board.  This evidence was not accompanied by a waiver of initial consideration by the agency of original jurisdiction (AOJ) prior to submission to the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (absent a waiver, the Board may not adjudicate a claim based on evidence which has not been previously considered by the AOJ); 38 C.F.R. §§ 19.37, 20.1304.  Since this evidence is neither duplicative of other evidence already of record nor irrelevant, it must be referred back to the AOJ for initial consideration.  38 C.F.R. §§ 19.37, 20.1304.

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall readjudicate the Veteran's claim in light of the additional evidence received by VA in September 2009.  In readjudicating the Veteran's claim, all additional evidence submitted since the February 2009 Statement of the Case concerning this claim must be addressed.  If the benefit sought on appeal is not granted, the Veteran and his representative must be provided with a Supplemental Statement of the Case and given an opportunity to respond before returning the claims file to the Board for further appellate review.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).
	



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


